On a former day of this term the judgment herein was affirmed. Quite a number of matters were disposed of and bills of exception discussed. The appellant files a motion for rehearing, basing it only on the failure of the court to discuss bill of exceptions No. 28. As the writer wrote the opinion affirming the judgment, he desires to say that in discussing the other bills of the same import he, in his own mind, believed it would be understood that bill No. 28 was disposed of by the decision in regard to the other bills, but as it is presented it will now be discussed.
That bill substantially shows the court permitted the State to "attempt to impeach the witness Dagle," defendant's witness, by the testimony of Perryman. Perryman was the stenographer who had taken the testimony in the examining trial. It is stated in the bill that over objection of defendant, the witness Perryman was permitted to read from portions of a purported statement of facts which Perryman transcribed from his stenographic notes and what was purported to be the evidence of the witness Dagle at the examining trial, the record showing that said statement of facts at said examining trial had not been signed or sworn to by the witness Dagle, and had not been verified by the justice of the peace who held the examining trial, and that same had not been read over to the witness Eugene Dagle, and the witness Dagle had not been given the opportunity to read the same over and make or suggest such corrections in his testimony at the examining trial as he might wish to make. And the witness Perryman testified that he was not an expert court reporter and had not reported more than three or four cases, and that he would not say that his notes reflected absolutely what the witness testified to, but he must have said it, or witness would not have put it down. Perryman further said he had no independent recollection, after consulting the transcribed testimony of the witness Eugene Dagle at the examining trial, as to what the witness Dagle swore, to which defendant objected on the ground that the testimony was inadmissible for the purpose of impeaching Eugene Dagle. What was said with reference to bills of exception Nos. 13, 14, and 15 might apply here, so far as that question is there discussed, but this bill is further deficient in failing to show what testimony was detailed by *Page 642 
Perryman, either from his notes or without them. Of course, the State had a legal right to impeach the witness Dagle on any statement that he made before the jury by statements he made at court or in or out of court at other times or places, either or both. If his testimony at the examining trial was different from what it was on the final trial this matter could be shown, and this whether or not it had been taken down by the stenographer. These matters have been discussed and decided in several cases, and it is not thought necessary to review that question again. But whatever Perryman did write down or whatever he did say before the jury, if he did say anything, is not shown by the bill of exceptions. It is not shown that it impeached or contradicted Dagle, and so far as the bill is concerned it may have corroborated him. The bill recites that these matters were offered for the purpose of attempting an impeachment. Before this sort of matter can be the ground of a reversal it must be shown that the impeachment was wrong, and that the testimony went before the jury erroneously. In order to bring that matter cogently before the court, it must show the matter of impeachment and the testimony introduced to support the predicate. Without that this court is unable to tell or to know whether the testimony introduced had impeached or not. It may have corroborated or it may have impeached, but that would be simply a speculation so far as this court is concerned, unless the bill of exceptions notified us what the testimony, if any, was which was introduced.
Out of deference to the insistence of the able counsel of appellant this matter has been taken up and this much said about it. We do not think, in the light of this bill of exceptions, which forms the basis of this motion for rehearing, there is anything requiring the court to reverse the judgment.
The motion for rehearing will, therefore, be overruled.
Overruled.